Citation Nr: 1420342	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  05-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both legs, to include the condition of lumbar radiculopathy, as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 1979.

This appeal arose before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to service connection for peripheral neuropathy.  

In January 2008, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this proceeding has been included in the claims folder.

In April 2008, the Board remanded this issue for further development.  Following completion of this development, the Board issued a decision in June 2010 that, in pertinent part, denied entitlement to service connection for peripheral neuropathy.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  In January 2011, CAVC granted a Joint Motion for Remand by the Veteran's then-attorney and the Secretary of VA, vacating the June 2010 Board decision and then remanding the instant claim to the Board.

In September 2011, the Board remanded the claim for additional evidentiary development, which was completed by the RO.  The case was then referred for a VHA opinion, which was obtained in November 2012.  The Board again remanded this claim in April 2013, instructing that additional treatment records be obtained and a new examination conducted.  In November 2013, the Board requested an Independent Medical Opinion; this was provided on November 26, 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy is not related to any event of service and is not etiologically related to the service-connected lumbar spine disabilities.

2.  The Veteran's diagnosed radiculopathy is etiologically related to the service-connected lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated by service, nor is it proximately due to or aggravated by the service-connected lumbar spine disabilities.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (a) (2013).

2.  Bilateral radiculopathy is proximately due to or aggravated by the service-connected lumbar spine disabilities.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January, March, July and September 2006, June 2008, February 2011, and April 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in May 2003, August 2004, April 2009, October 2009, November 2011, July 2013 and January 2014.  A VHA opinion was obtained in November 2012 and an IME was done in November 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and asked questions directed at identifying whether the Veteran met the criteria for service connection.  Following clarification, this case was remanded on two occasions in order to obtain identified treatment records, as well to get an examination.  The case was also referred for a VHA opinion.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim.  As such the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.


Factual background and analysis

The Veteran has asserted that he suffers from peripheral neuropathy of both legs as a result of his service-connected disabilities.  He is currently service-connected for the following: degenerative arthritis of the right knee; traumatic arthritis, chondromalacia of the left knee with meniscus tear; degenerative joint/disc disease, low back strain and spondylosis; deep vein thrombosis of the right leg; tinnitus; residuals of a right ankle fracture, with scar; depression; and bilateral hearing loss.

The Veteran's service treatment records contain no complaints of, treatment for, or diagnosis of any neurological disorders of the lower extremities.  His March 1972 entrance examination and his August 1979 separation examination made no mention of the back or of any neurological complaints.

The VA and private treatment records from 1999 to 2001 make no mention of peripheral neuropathy.  A November 2002 VA EMG study noted no evidence of right lumbar radiculopathy but did note minimal potential for neuropathic patterns.  It also noted a potential for peripheral neuropathy.  A May 2003 VA examiner was unable to ascertain the nerve or the relationship of the Veteran's nerve impairment due to deep venous thrombosis (DVT).  A private nerve conduction velocity (NCV) test found moderate right tarsal tunnel syndrome.  A July 2004 VA examination with addendum report also diagnosed the tarsal tunnel syndrome; while noting it was not secondary to the DVT, a final determination was deferred pending a determination by a neurology examiner.  An August 2004 VA examiner opined that it would not be surprising for the Veteran to have mild neuropathy secondary to the pressure effects of his chronic edema.  A VA podiatry consult from February 2005 noted peripheral neuropathy, unknown etiology. A VA neurology consult from May 2005 found some sensory diminution to pin prick distally as well as somewhat blunted temperature perception and vibratory sense over the distal half of the right foot.

A private physician in April 2006 submitted correspondence in which it was noted that the Veteran's diabetes had worsened his neuropathy.  EMG/NCV testing done by VA in September 2005 showed very mild peripheral sensory motor neuropathy.  A July 2006 VA examination included a diagnosis of recent onset diabetes and scattered primarily sensory peripheral neuropathy.  The examiner noted that this type of neuropathy was often seen with diabetes.  There was evidence of neuropathy prior to the diagnosis of diabetes, but the examiner noted that it was not unusual for neuropathy to occur in prediabetes states.  This examination report was consistent with correspondence submitted by one of the Veteran's private physicians in September 2006.  September 2006 correspondence from the Veteran's VA physician noted that one of his on-going problems was mixed peripheral neuropathy.  There was EMG evidence of a radicular neuropathy consistent with lumbar nerve root problems.  However, there was also evidence of a diffuse peripheral neuropathy most consistent with metabolic conditions such as diabetes.  Given the diagnosis of diabetes, it was considered to be almost certain that he had neuropathy secondary to the diabetes, which should be treated as such.

Private pathology reports from 2009 noted small fiber neuropathy.  An April 2009 VA examination found peripheral neuropathy of the lower extremities.  The examiner stated that this type of neuropathy was not related to spinal disease.  Spinal disease would present as radiculopathy or myelopathy, which are quite different and are not peripheral neuropathies.  The examiner opined that the Veteran's condition was not secondary to any of the Veteran's service-connected disabilities.  Because peripheral neuropathy can precede a diagnosis of diabetes, it was likely the neuropathy was secondary to the diabetes; otherwise, the cause would be unknown.

A private electrodiagnostic test performed in February 2010 showed both bilateral lumbosacral radiculopathy and chronic, diabetic polyneuropathy.  The examiner commented that it was difficult to differentiate between the two; however there was evidence of active denervation in the left paraspinal nerves to demonstrate the presence of active radiculopathy.  

A November 2011 VA examination (performed by the April 2009 examiner) found peripheral neuropathy of the lower extremities.  EMG studies in both legs were abnormal.  The examiner opined that the Veteran had peripheral neuropathy with diabetes as the etiology, as diabetes could appear somewhat prior to the diagnosis of overt diabetes.  It was also concluded that there was no indication of radiculopathy. 
	
In November 2012, an opinion from the Veterans Health Administration (VHA) was provided.  This opinion was provided by a clinical neurologist who found that the opinions made by both VA and private health-care providers between 2006 and 2011 to be correct in attributing the Veteran's peripheral neuropathy to diabetes.  It was further opined that his peripheral neuropathy was not aggravated by any of the Veteran's service-connected disabilities.  It was also acknowledged that lumbar or disk disease could aggravate peripheral neuropathy but only if mechanically-induced radiculopathy were to have developed at an anatomical level or levels where pathology was present.  Finally, it was found that the Veteran did not have radiculopathy as a result of his service-connected lumbar spine.  

In January 2013, one of the Veteran's private physicians noted that the Veteran's leg pain was likely due to L3 nerve root compression as evident by extensive neuroforaminal compression.  Another private physician evaluated the Veteran on January 31, 2013; at that time, his chief complaint was of pain/numbness in the feet.  His symptoms and the physical examination findings were consistent with peripheral neuropathy.  His symptoms also indicated lumbar radiculopathy.  It was stated that the proximal lower extremity symptoms were attributed to radiculopathy; however, the stocking glove loss that is symmetric and diffuse and includes dense proprioceptive deficits would be related to polyneuropathy, because radiculopathy would not produce this degree of findings.  Test results indicated the presence of chronic axonal sensorimotor peripheral neuropathy; there was no clear evidence of lumbar radiculopathy.  A February 1, 2013 neurology consult referred to an MRI that showed severe stenosis.  The diagnoses were low back pain and bilateral lumbar radiculopathy.  On February 4, 2013, the Veteran was seen with a 20 year history of progressively worse back pain and recently worsening bilateral leg pain and parethesias.  He had permanent numbness of his toes, as well as a burning sensation in the thighs.  The motor examination was within normal limits and his reflexes were normal except for ankle dorsiflexion that was 4+/5.  

The Veteran's Virtual VA folder contained the report of an examination conducted in July 2013.  The examiner reviewed certain records contained in the Veteran's electronic record, although he had not reviewed the claims folder.  Nevertheless, the examiner noted that he could not find any definitive evidence that the Veteran had diabetes, although the record did contain a few isolated reports of elevated blood sugar levels.  Therefore, it was concluded that the Veteran's diagnosed peripheral neuropathy was idiopathic in origin.  It was then opined that it was less likely than not that the peripheral neuropathy was related to the Veteran's service-connected disabilities.  Because the Veteran had subjective complaints of sharp pain in the lower extremities suggestive of radiculopathy, he underwent repeated EMG/NCV studies.  Four of these failed to document radiculopathy although they did find neuropathy.  A fifth test showed bilateral multilevel lumbosacral radiculopathy and chronic diabetic polyneuropathy.  The examiner then stated that the presence of radiculopathy was further confirmed by a marked reduction of pain in the proximal extremities after surgical intervention (laminectomies) done in February 2013; it was therefore concluded that it is as likely as not that the Veteran did have radiculopathy.  Since the peripheral neuropathy was a separate entity it was not helped by the surgery.  It was further commented that the service connected low back disability had not aggravated any peripheral neuropathy; the numbness of the feet and the distal extremities due to the peripheral neuropathy was still present without any change.  

In November 2013, this case was referred to an Independent Medical Expert for an opinion, which was provided on November 26.  The examiner, after reviewing all the available records, found that the Veteran did have peripheral neuropathy involving both legs.  It was noted that he had been diagnosed with diabetes in the past, although there did not appear to be a current diagnosis and the Veteran was not taking any diabetic medications.  It was noted that in 50 percent of the cases, no obvious cause of peripheral neuropathy could be determined.  The examiner was asked whether any diagnosed peripheral neuropathy was proximately due to or aggravated by any of the Veteran's service-connected disabilities.  It was stated that

The peripheral neuropathy that the appellant has is not related to any of his service-connected disabilities.....None of these conditions can cause a peripheral polyneuropathy that affects both legs.  I agree with the VHA opinion of November 2012 that the appellant's peripheral neuropathy is also not aggravated by these conditions.

The examiner was also asked to comment on whether any radiculopathy (or any other neurological disorders) were related to the Veteran's service-connected disabilities, to include the back.  The examiner stated that 

My opinion is that it is more than 50% likely that his current condition of worsening low back pain secondary to fairly severe degenerative disease of the lumbar spine likely causing lumbar radiculopathies is exacerbated by his service-connected low back pain and degenerative arthritis.  It is more likely than not that the abnormalities in his lumbar spine began many years ago and have slowly worsened over time so the genesis of his current back disease is more likely than not related to his service connected low back pain and degenerative arthritis.  This is a progressive condition which began many years ago.  The recent neurosurgical opinion and lumbar MRI confirm the severity of his back condition and surgery was recommended.  The EMG in 2010 confirms the presence of lumbar radiculopathies.  I disagree with the VHA opinion in November 2012 that the lumbar radiculopathy is not related to his previously confirmed service connected disorders.  The lumbar radiculopathies are likely caused by the degenerative arthritis in his lumbar spine and this has been service-connected previously.

A VA examination was performed in January 2014 (the report is in the Veteran's Virtual VA folder).   This examiner noted that an in-person examination had been conducted and that, while the VA claims folder had not been reviewed, the VA treatment records and the prior VA examination reports contained in CPRS had been reviewed.  Chronic lumbar strain was diagnosed.  This examiner did not believe that the degenerative disc/joint disease was a continuation of the service-connected lumbar strain (the Board notes that the Veteran's degenerative disc/joint disease is service-connected).  The Veteran stated that he had "shots" of pain in both quadriceps regions.  He also described foot numbness.  The pain was worse on the right side; this pain was only experienced while standing.  After conducting the physical examination, the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that an EMG conducted as part of this examination on January 24, 2014 was consistent with peripheral neuropathy.  The examiner stated the following:  

Please note, while the veteran is reporting symptoms of radicular pain and foot numbness, EMG findings suggest these symptoms are more likely from peripheral neuropathy, which would not be attributed to the chronic lumbar strain.

 After a careful review of the evidence of record, it is found that entitlement to service connection for peripheral neuropathy cannot be awarded; however, service connection for radiculopathy can be awarded.  The evidence of record, to include several VA examinations, a VHA opinion and an opinion from an independent medical expert (IME) have found that the Veteran does have neurological indications consistent with peripheral neuropathy involving both feet and the distal portions of his lower extremities.  While an etiology for this disorder has not been identified (the November 2013 IME examiner noted that in 50 percent of cases, no obvious cause of peripheral neuropathy can be determined), the opinions were all clear on the point that any diagnosed peripheral neuropathy was not etiologically related to the service-connected lumbar strain and degenerative disc/joint disease.  The Board is cognizant of the January 2014 opinion that the Veteran does not have radiculopathy related to his service-connected low back disorder (however, this examiner had admitted that the entire claims folder had not been reviewed).  The November IME opinion disagreed with the November 2012 VHA opinion that had also stated that the Veteran did not have radiculopathy related to his low back disability.  The November 2012 examiner had referred to EMG studies that can be very subjective; as a consequence, without clinical support, these tests cannot confirm a diagnosis of radiculopathy.  It was further commented that the clinical picture was not consistent with the presence of radiculopathy.  However, the November 2013 IME examiner, after reviewing all the evidence, concluded that the Veteran did have radiculopathy stemming from the nerve root, which was a separate entity from the peripheral neuropathy affecting the distal portion of his legs and his feet.  Given the severity and progressive nature of his back disorders, the examiner found that the lumbar radiculopathies are likely caused by the service-connected back disorder.  

Significantly, there is no evidence of record, other than the Veteran's statements, that his diagnosed peripheral neuropathy is related to his period of service or to his service-connected back disability.  There is no competent opinion of record that provides for such a relationship.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether peripheral neuropathy was either caused or aggravated by the service-connected back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007 (lay persons not competent to diagnose cancer).  The complexity of this case is demonstrated by the multiple VA examinations and the need for VHA and IME opinions.   There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause of his diagnosed peripheral neuropathy.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim for service connection for peripheral neuropathy must be denied.  

As to the issue of service connection for radiculopathy, after weighing all of this evidence, the Board finds that it is at least in equipoise and that the Veteran will be awarded service connection for lumbar radiculopathy.  While there is both positive and negative evidence of record concerning the presence and etiology of lumbar radiculopathy related to the service-connected low back disorder, the Board has determined that this evidence is evenly balanced.  Under the circumstances, any reasonable doubt will be resolved in the Veteran's favor and service connection for radiculopathy will be awarded.


ORDER

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for radiculopathy secondary to the service-connected low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


